UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1209



LENIR RICHARDSON,

                                              Plaintiff - Appellant,

          versus


LORRAINE NORDULAND, Honorable; JANE M. ROUSH,
Honorable,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-1543-1)


Submitted:   April 14, 2005                 Decided:   April 20, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se. Stephen Michael Hall, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lenir Richardson seeks to appeal the district court’s

order dismissing her complaint as frivolous. We dismiss the appeal

for lack of jurisdiction because Appellant’s notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              This appeal period is

“mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

January 25, 2005.       Appellant’s notice of appeal was filed on

February 25, 2005, or one day beyond the appeal period.            Because

Appellant failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 DISMISSED




                                  - 2 -